Case 0:21-cv-60653-RS Document 13 Entered on FLSD Docket 05/24/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 21-CV-60653-SMITH/VALLE

 DWAYNE JOHSON, individually and on
 behalf of all others similarly situated,

        Plaintiff,
 v.

 NATIONAL DELIVERY SOLUTIONS,
 LLC,

        Defendant.
                                                      /

               REPORT AND RECOMMENDATION TO DISTRICT JUDGE

        THIS MATTER is before the Court upon the Joint Motion to Review and Approve FLSA

 Settlement and Dismiss Action with Prejudice (ECF No. 12) (the “Motion”). U.S. District Judge

 Rodney Smith has referred this matter to the undersigned “to determine whether any settlement in

 this matter is ‘a fair and reasonable resolution of a bona fide dispute’” pursuant to Lynn’s Food

 Stores, Inc. v. United States, 679 F.2d 1350, 1355 (11th Cir. 1982). (ECF No. 7).

        This case includes claims under the Fair Labor Standards Act (“FLSA”) for alleged

 violations of the minimum wage and statutory overtime provisions. (ECF No. 1); see 29 U.S.C.

 § 201 et seq. On May 10, 2021, the parties filed a joint Notice of Settlement. (ECF No. 10). The

 instant Motion followed. (ECF No. 12).

        Before the Court can dismiss this case and approve a settlement of the FLSA claims, the

 court must scrutinize the settlement and determine that it is a “fair and reasonable resolution of a

 bona fide dispute over FLSA provisions.” Lynn’s Food Stores, 679 F.2d at 1355. In doing so,

 courts consider various factors, including: (1) the possible existence of collusion behind the
Case 0:21-cv-60653-RS Document 13 Entered on FLSD Docket 05/24/2021 Page 2 of 3




 settlement; (2) the complexity, expense, and likely duration of the litigation; (3) the stage of the

 proceedings and the amount of discovery completed; (4) the probability of the plaintiff’s success

 on the merits; (5) the range of possible recovery; and (6) the opinions of counsel. See Leverso v.

 S. Trust Bank of Ala. Nat. Assoc., 18 F.3d 1527, 1531 n.6 (11th Cir. 1994); see also McHone v.

 Donald P. Hoekstra Plumbing, Inc., No. 10-CV-60322, 2010 WL 4625999, at *1 (S.D. Fla.

 Nov. 4, 2010); Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1241 (M.D. Fla. 2010). In the end,

 if the settlement reflects a reasonable compromise over FLSA issues that are actually in dispute,

 the court may approve the settlement “to promote the policy of encouraging settlement in

 litigation.” Lynn’s Food Stores, 679 F.2d at 1354.

        Here, the parties have submitted the Settlement Agreement (the “Settlement Agreement”)

 for review. The Court has scrutinized the terms of the Settlement Agreement and considered the

 above factors, the overall strengths and weaknesses of the parties’ respective positions, and the

 parties’ desire to resolve this case sooner rather than later to avoid the costs and uncertainty of

 litigation. The Court also considered that Plaintiff’s claims were disputed as to liability and

 amount and that all parties were represented by counsel. Lastly, the Settlement Agreement

 specifies the portion of the settlement amount to be paid to Plaintiff and the amounts designated

 for attorney’s fees and costs. Accordingly, the Court finds that the Settlement Agreement is a fair

 and reasonable resolution of a bona fide FLSA dispute.

        In addition, Plaintiff’s counsel has submitted his billing records to the undersigned. The

 Court considered “the reasonableness of [Plaintiff’s] counsel’s legal fees to assure both that

 counsel is compensated adequately and that no conflict of interest taints the amount the wronged

 employee recovers under a settlement agreement.” Silva v. Miller, 307 F. App’x 349, 351 (11th



                                                  2
Case 0:21-cv-60653-RS Document 13 Entered on FLSD Docket 05/24/2021 Page 3 of 3




 Cir. 2009). Having done so, the Court finds that the amount of the settlement proceeds attributable

 to Plaintiff’s counsel’s legal fees is reasonable.

                                       RECOMMENDATION

         Accordingly, for the reasons set forth above, the undersigned respectfully recommends

 that:

         (i)     the Motion (ECF No. 12) be GRANTED and the Settlement Agreement be

 APPROVED;

         (ii)    the case be DISMISSED WITH PREJUDICE; and

         (iii)   the Court retain jurisdiction for 30 days from the Court’s ruling on this Report and

 Recommendation to enforce the terms of the Settlement Agreement.

         Within seven (7) days after being served with a copy of this Report and Recommendation,

 any party may serve and file written objections to any of the above findings and recommendations

 as provided by the Local Rules for this district. 28 U.S.C. § 636(b)(1); S.D. Fla. Mag. R. 4(b).

 Failure to timely object waives the right to challenge on appeal the District Court’s order based on

 unobjected-to factual and legal conclusions contained in this Report and Recommendation. 11th

 Cir. R. 3-1 (2020); see Thomas v. Arn, 474 U.S. 140 (1985).

         DONE AND ORDERED in Chambers, at Fort Lauderdale, Florida, on May 24, 2021.



                                                          ____________________________________
                                                          ALICIA O. VALLE
                                                          UNITED STATES MAGISTRATE JUDGE
 cc: U.S. District Judge Rodney Smith
     All Counsel of Record




                                                      3
